 



         

EXHIBIT 10.1
LOAN AGREEMENT
THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of June 21, 2007
by and between SPARTA, Inc., a Delaware corporation (“Borrower”), and UNION BANK
OF CALIFORNIA, N.A., a national banking association (“Bank”).
SECTION 1. THE CREDIT
1.1 CREDIT FACILITIES
1.1.1 The Revolving Loan. Bank will loan to Borrower an amount not to exceed Ten
Million Dollars ($10,000,000) outstanding in the aggregate at any one time (the
“Revolving Loan”). The proceeds of the Revolving Loan shall be used for
Borrower’s working capital and general corporate purposes. Borrower may borrow,
repay and reborrow all or part of the Revolving Loan in amounts of not less than
Two Hundred Fifty Thousand Dollars ($250,000) in accordance with the terms of
the Revolving Note (defined below). All borrowings of the Revolving Loan must be
made before July 1, 2010, at which time all unpaid principal and interest of the
Revolving Loan shall be due and payable. The Revolving Loan shall be evidenced
by Bank’s standard form of commercial promissory note (the “Revolving Note”).
Bank shall enter each amount borrowed and repaid in Bank’s records and such
entries shall be deemed correct. Omission of Bank to make any such entries shall
not discharge Borrower of its obligation to repay in full with interest all
amounts borrowed.
As of the date of this Agreement, the principal amount outstanding under
Borrower’s revolving loan with Bank evidenced by the promissory note dated
July 2, 2004 (“Old Note”) shall be deemed the initial principal amount
outstanding under the Revolving Loan, and the Old Note is hereby cancelled and
superceded by the Revolving Note.
1.2 Terminology. The following words and phrases, whether used in their singular
or plural form, shall have the meanings set forth below:

    “GAAP” means generally accepted accounting principles and practices
consistently applied. Accounting terms used in this Agreement but not otherwise
expressly defined have the meanings given them by GAAP.       “L/C” means the
Commercial L/Cs or the Standby L/Cs, or both, as the context may require.      
“Lien” means any voluntary or involuntary security interest, mortgage, pledge,
claim, charge, encumbrance, title retention agreement, or third party interest,
covering all or any part of the property of Borrower or any Guarantor.      
“Loan” means all the credit facilities described above.       “Loan Documents”
means this Agreement, the Note, and all other documents, instruments and
agreements required by Bank and executed in connection with this Agreement, the
Note, the Loans, and with all other credit facilities from time to time made
available to Borrower by Bank.       “Note” means all the promissory notes
described above.

 



--------------------------------------------------------------------------------



 



1.3 Prepayment. The Loan may be prepaid in full or in part but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.
1.4 Interest. The unpaid principal balance of the Loan shall bear interest at
the rate or rates provided in the Note.
1.5 Documentation Fee. On or before the date of execution of this Agreement,
Borrower shall pay to Bank a nonrefundable documentation fee of Five Hundred
Dollars ($500.00).
1.6 Commitment Fee. On the last calendar day of the third month following the
execution of this Agreement and on the last calendar day of each three-month
period thereafter, Borrower shall pay to Bank a fee of one eighth of one percent
(.125%) per year on the unused portion of the Revolving Loan for the preceding
quarter, computed on the basis of a 360 day year for actual days elapsed.
1.7 Balances. Borrower shall maintain its major depository accounts with Bank
until all obligations of Borrower to Bank under the Loan Documents have been
paid in full.
1.8 Disbursement. Bank shall disburse the proceeds of the Loan as provided in
Bank’s standard form Authorization to Disburse executed by Borrower.
1.9 Security. Prior to any Loan disbursement, Borrower shall execute one or more
security agreements on Bank’s standard form, and one or more financing
statements suitable for filing in the official records of the appropriate state
government and/or any other location required by Bank, granting to Bank a first
priority security interest in such of Borrower’s property as is described in
said security agreement. Any exceptions to Bank’s first priority Lien are
permitted only as provided in this Agreement. At Bank’s request, Borrower will
obtain executed landlord’s and mortgagee’s waivers, each on Bank’s form,
covering all of Borrower’s property located on leased or encumbered real
property.
SECTION 2. CONDITIONS PRECEDENT
Bank shall not be obligated to disburse all or any portion of the Loans unless
at or prior to the time of each such disbursement, the following conditions have
been fulfilled to Bank’s satisfaction:
2.1 Compliance. Borrower shall have performed and complied with all terms and
conditions required by this Agreement to be performed or complied with, and
shall have executed and delivered to Bank the Note and all other Loan Documents.
2.2 Subordination Agreements. Bank shall have received such subordination
agreements, in form satisfactory to Bank, as shall be necessary for Borrower to
achieve and maintain compliance with the provisions of Section 5.7 hereof.
2.3 Authorization to Obtain Credit. Borrower shall have provided Bank with an
executed copy of Bank’s form Authorization to Obtain Credit, authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents. Such resolutions shall also designate the persons who are authorized
to act on Borrower’s behalf in connection with this Agreement to do the things
required of Borrower pursuant to this Agreement.
2.4 Continuing Compliance. At the time any disbursement is to be made and
immediately thereafter, there shall not exist any Event of Default (as
hereinafter defined) or any event, condition, or act which with notice or lapse
of time, or both, would constitute an Event of Default.

 



--------------------------------------------------------------------------------



 



SECTION 3. REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants that:
3.1 Business Activity. Borrower’s principal business is the design and
management of programs for national defense and various other departments of the
federal government.
3.2 Affiliates and Subsidiaries. Borrower’s affiliates and subsidiaries (those
entities in which Borrower has either a controlling interest or a twenty-five
percent (25%) or more ownership interest) and their addresses, and the names of
the persons or entities owning five percent (5%) or more of the equity interests
in Borrower, are as provided on a schedule delivered to Bank on or before the
date of this Agreement.
3.3 Organization and Qualification. Borrower is duly organized and existing
under the laws of the state of its organization, is duly qualified and in good
standing in any jurisdiction where such qualification is required, and has the
power and authority to carry on the business in which it is engaged and/or
proposes to engage.
3.4 Power and Authorization. Borrower has the power and authority to enter into
this Agreement and to execute and deliver the Note and all other Loan Documents.
This Agreement and all things required by this Agreement and the other Loan
Documents have been duly authorized by all requisite action of Borrower.
3.5 Authority to Borrow. The execution, delivery and performance of this
Agreement, the Note and all other Loan Documents are not in contravention of any
of the terms of any indenture, agreement or undertaking to which Borrower is a
party or by which it or any of its property is bound or affected.
3.6 Compliance with Laws. Borrower is in compliance with all applicable laws,
rules, ordinances or regulations which materially affect the operations or
financial condition of Borrower.
3.7 Title. Except for assets which may have been disposed of in the ordinary
course of business, Borrower has good and marketable title to all property
reflected in its financial statements delivered to Bank and to all property
acquired by Borrower since the date of said financial statements, free and clear
of all Liens, except Liens specifically referred to in said financial
statements.
3.8 Financial Statements. Borrower’s financial statements, including both a
balance sheet at December 31, 2006 together with supporting schedules, and an
income statement for the twelve (12) months ended December 31, 2006, have
heretofore been furnished to Bank, are true and complete, and fairly represent
Borrower’s financial condition for the period covered thereby. Since
December 31, 2006, there has been no material adverse change in Borrower’s
financial condition or operations.
3.9 Litigation. There is no litigation or proceeding pending or threatened
against Borrower or any of its property which is reasonably likely to affect the
financial condition, property or business of Borrower in a materially adverse
manner or result in liability in excess of Borrower’s insurance coverage.
3.10 ERISA. Borrower’s defined benefit pension plans (as defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), meet, as of the
date hereof, the minimum funding standards of Section 302 of ERISA, and no
Reportable Event or Prohibited Transaction as defined in ERISA has occurred with
respect to any such plan.
3.11 Regulation U. No action has been taken or is currently planned by Borrower,
or any agent acting on its behalf, which would cause this Agreement or the Note
to violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System, or to violate the Securities and Exchange Act of 1934,

 



--------------------------------------------------------------------------------



 



in each case as in effect now or as the same may hereafter be in effect.
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock as one of its important activities and,
except as may be expressly agreed to and documented between Borrower and Bank,
none of the proceeds of the Loan will be used directly or indirectly for such
purpose.
3.12 No Event of Default. Borrower is not now in default in the payment of any
of its material obligations, and there exists no Event of Default, and no
condition, event or act which with notice or lapse of time, or both, would
constitute an Event of Default.
3.13 Continuing Representations and Warranties. The foregoing representations
and warranties shall be considered to have been made again at and as of the date
of each and every Loan disbursement and shall be true and correct as of each
such date.
SECTION 4. AFFIRMATIVE COVENANTS
Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:
4.1 Use of Proceeds. Borrower will use the proceeds of the Loan only as provided
in Section 1 above.
4.2 Payment of Obligations. Borrower will pay and discharge promptly all taxes,
assessments and other governmental charges and claims levied or imposed upon it
or its property, or any part thereof; provided, however, that Borrower shall
have the right in good faith to contest any such taxes, assessments, charges or
claims and, pending the outcome of such contest, to delay or refuse payment
thereof provided that adequately funded reserves are established by it to pay
and discharge any such taxes, assessments, charges and claims.
4.3 Maintenance of Existence. Borrower will maintain and preserve its existence,
its assets, and all rights, franchises, licenses and other authority necessary
for the conduct of its business, and will maintain and preserve its property,
equipment and facilities in good order, condition and repair. Bank may, at
reasonable times, visit and inspect any of Borrower’s properties.
4.4 Records. Borrower will keep and maintain full and accurate accounts and
records of its operations in accordance with GAAP and will permit Bank, at
Borrower’s expense, to have access thereto, to make examination and photocopies
thereof, and to make audits of Borrower’s accounts and records and Bank’s
collateral during regular business hours.
4.5 Information Furnished. Borrower will furnish to Bank:
(a) Within fifty (50) days after the close of each fiscal quarter, except for
the final quarter of each fiscal year, its unaudited balance sheet as of the
close of such fiscal quarter, its unaudited income and expense statement with
year-to-date totals and supportive schedules, and its statement of retained
earnings for that fiscal quarter, all prepared in accordance with GAAP.
(b) Within one hundred twenty (120) days after the close of each fiscal year, a
copy of its statement of financial condition including at least its balance
sheet as of the close of such fiscal year and its income and expense statement,
and its retained earnings statement for such fiscal year, examined and prepared
on an audited basis by independent certified public accountants selected by
Borrower and reasonably satisfactory to Bank, in accordance with GAAP along with
any management letter provided by such accountants.
(c) Prompt written notice to Bank of any Event of Default or breach under any of
the terms or provisions of this Agreement or any other Loan Document, any
litigation which would have a

 



--------------------------------------------------------------------------------



 



material adverse effect on Borrower’s financial condition, and any other matter
which has resulted in, or is likely to result in, a material adverse change in
Borrower’s financial condition or operations.
(d) Prior written notice to Bank of any change in Borrower’s officers and other
senior management, Borrower’s name or state of organization, and the location of
Borrower’s assets.
(e) Within fifteen (15) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction (as defined in ERISA) has occurred
with respect to any defined benefit pension plan of Borrower, a statement of an
authorized officer of Borrower describing such event or condition and the
action, if any, which Borrower proposes to take with respect thereto.
(f) Such other financial statements and information as Bank may reasonably
request from time to time.
4.6 Tangible Net Worth. Borrower will at all times maintain Tangible Net Worth
of not less than Forty Five Million Dollars ($45,000,000). “Tangible Net Worth”
means Borrower’s net worth increased by indebtedness subordinated to Bank and
decreased by patents, licenses, trademarks, trade names, goodwill and other
similar intangible assets, organizational expenses, security deposits, prepaid
costs and expenses and monies due from affiliates (including officers,
shareholders and directors).
4.7 Profitability. Borrower will achieve net profit after taxes of not less than
Four Million Dollars ($4,000,000) for each fiscal year.
4.8 Insurance. Borrower will keep all of its insurable property, whether real,
personal or mixed, insured by companies approved by Bank, against fire and such
other risks, and in such amounts as is customarily obtained by companies
conducting similar business with respect to like properties. Borrower will
furnish to Bank statements of its insurance coverage, will promptly upon Bank’s
request furnish other or additional insurance deemed necessary by Bank to the
extent that such insurance may be available, and hereby assigns to Bank, as
security for Borrower’s obligations to Bank, the proceeds of any such insurance.
Prior to any Loan disbursement, Bank will be named loss payee under all policies
insuring the collateral. Borrower will maintain adequate worker’s compensation
insurance and adequate insurance against liability for damage to persons or
property. All policies shall require at least ten (10) days’ written notice to
Bank before alteration or cancellation.
4.9 Additional Requirements. Upon Bank’s demand, Borrower will promptly take
such further action and execute all such additional documents and instruments in
connection with this Agreement and the other Loan Documents as Bank in its
reasonable discretion deems necessary, and promptly supply Bank with such other
information concerning its affairs as Bank may request from time to time.
4.10 Litigation and Attorneys’ Fees. Upon Bank’s demand, Borrower will promptly
pay to Bank reasonable attorneys’ fees, including the reasonable estimate of the
allocated costs and expenses of in-house legal counsel and staff, and all costs
and other expenses paid or incurred by Bank in collecting, modifying or
compromising the Loan or in enforcing or exercising its rights or remedies
created by, connected with or provided for in this Agreement and the other Loan
Documents. If any judicial action, arbitration or other proceeding is commenced,
only the prevailing party shall be entitled to attorneys’ fees and court costs.
4.11 Bank Expenses. Upon Bank’s request, Borrower will pay or reimburse Bank for
all costs, expenses and fees incurred by Bank in preparing and documenting this
Agreement and the Loan, and all amendments and modifications to any Loan
Documents, including but not limited to all filing and recording fees, costs of
appraisals, insurance and attorneys’ fees, including the reasonable estimate of
the allocated costs and expenses of in-house legal counsel and staff.
SECTION 5. NEGATIVE COVENANTS

 



--------------------------------------------------------------------------------



 



Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:
5.1 Liens. Borrower will not create, assume or suffer to exist any Lien on any
of its property, whether real, personal or mixed, now owned or hereafter
acquired, or upon the income or profits thereof, except (a) Liens in favor of
Bank, (b) Liens for taxes not delinquent and taxes and other items being
contested in good faith, (c) minor encumbrances and easements on real property
which do not affect its market value, (d) existing Liens on Borrower’s personal
property, and (e) future purchase money security interests encumbering only the
personal property purchased.
5.2 Borrowings. Borrower will not sell, discount or otherwise transfer any
account receivable or any note, draft or other evidence of indebtedness, except
to Bank or except to a financial institution at face value for deposit or
collection purposes only, and without any fees other than the financial
institution’s normal fees for such services. Borrower will not borrow any money,
become contingently liable to borrow money, or enter any agreement to directly
or indirectly obtain borrowed money, except pursuant to agreements with Bank.
5.3 Sale of Assets, Liquidation or Merger. Borrower will not liquidate, dissolve
or enter into any consolidation, merger, partnership or other combination, or
convey, sell or lease all or the greater part of its assets or business, or
purchase or lease all or the greater part of the assets or business of another;
provided, however, that Borrower may acquire, merge or consolidate if Borrower
is the surviving entity and the aggregate value of the assets so transferred
does not exceed Ten percent (10%) of Borrower’s Tangible Net Worth as of the end
of the month prior to the effective date of such combination, such assets will
not be subject to any Lien following the effective date of such combination, and
no Event of Default shall have occurred and be continuing or shall result
therefrom.
5.4 Loans, Advances and Guaranties. Borrower will not, except in the ordinary
course of business as currently conducted, make any loans or advances, become a
guarantor or surety, or pledge its credit or properties, except as allowed by
Borrower’s stock option plan or loans extended to current employees not to
exceed Twenty Thousand Dollars ($20,000) per employee.
5.5 Investments. Borrower will not purchase the debt or equity of another except
for savings accounts and certificates of deposit of Bank, direct U.S. Government
obligations, and commercial paper issued by corporations with the top ratings of
Moody’s or Standard & Poor’s, provided that all such permitted investments shall
mature within one year of purchase.
5.6 Payment of Dividends. Borrower will not declare or pay any dividends, other
than dividends payable solely in its own common stock, or authorize or make any
other distribution with respect to any of its stock now or hereafter
outstanding.
5.7 Subordination of Certain Indebtedness. Not at any time permit the aggregate
principal amount outstanding under all promissory notes issued by Borrower to
all former employees of Borrower and other persons in full or partial
consideration for Borrower’s repurchase of shares of stock in Borrower from such
former employees and other persons to exceed Ten Million Dollars ($10,000,000)
unless all such amounts in excess of Ten Million Dollars ($10,000,000) are
subordinated to all obligations now or hereafter owed by Borrower to Bank
pursuant to subordination agreements in form and substance satisfactory to Bank.
Bank hereby acknowledges and agrees, however, that each of such subordination
agreements shall permit Borrower to make, and shall permit the payee of the
promissory notes subordinated thereby to receive, regularly scheduled payments
of principal and interest under such promissory note(s) so long as Borrower has
made each and every payment of principal and interest due and owing to Bank and
is not in default under any of its agreements with Bank.

 



--------------------------------------------------------------------------------



 



5.8 Affiliate Transactions. Borrower will not transfer any property to any
affiliate, except for value received in the normal course of business and for an
amount, including any management or service fee(s), as would be conducted and
charged with an unrelated or unaffiliated entity. Borrower will not pay any
management fee or fee for services to any affiliate without Bank’s prior written
consent.
5.9 Losses. Borrower will not allow a net loss for any two (2) consecutive
fiscal quarters.
SECTION 6. EVENTS OF DEFAULT
The occurrence of any of the following events (“Events of Default”) shall
terminate any obligation of Bank to make or continue the Loan and shall
automatically, unless otherwise provided under the Note, make all sums of
interest and principal and any other amounts owing under the Loan immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or any other notices or demands:
6.1 Borrower shall default in the due and punctual payment of the principal of
or the interest on the Note or on any amounts owing under any of the Loan
Documents.
6.2 Any default shall occur under the Note.
6.3 Borrower shall default in the due performance or observance of any covenant
or condition of the Loan Documents.
6.4 Any guaranty or subordination agreement required hereunder shall be breached
or becomes ineffective, or any Guarantor or subordinating creditor shall die,
disavow or attempt to revoke or terminate such guaranty or subordination
agreement.
6.5 There shall be a change in ownership or control of ten percent (10%) or more
of the equity interests in Borrower or any Guarantor.
SECTION 7. GENERAL PROVISIONS
7.1 Additional Remedies. The rights, powers and remedies given to Bank hereunder
shall be cumulative and not alternative and shall be in addition to all rights,
powers and remedies given to Bank by law against Borrower or any other person or
entity including but not limited to Bank’s rights of setoff and banker’s lien.
7.2 Nonwaiver. Any forbearance or failure or delay by Bank in exercising any
right, power or remedy hereunder shall not be deemed a waiver thereof and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof. No waiver shall be effective unless it is in writing
and signed by an officer of Bank.
7.3 Inurement. The benefits of this Agreement and the other Loan Documents shall
inure to the successors and assigns of Bank and the permitted successors and
assigns of Borrower, but any attempted assignment by Borrower without Bank’s
prior written consent shall be null and void.
7.4 Applicable Law. This Agreement and the other Loan Documents shall be
governed by and construed according to the laws of the State of California.

 



--------------------------------------------------------------------------------



 



7.5 Severability. Should any one or more provisions of this Agreement or any
other Loan Document be determined to be illegal or unenforceable, all other
provisions of such document shall nevertheless be effective.
7.6 Controlling Document. In the event of any inconsistency between the terms of
this Agreement and any other Loan Document, the terms of the other Loan Document
shall prevail.
7.7 Construction. The section and subsection headings herein are for convenient
reference only and shall not limit or otherwise affect the interpretation of
this Agreement.
7.8 Amendments. This Agreement may be amended only in writing signed by all
parties hereto.
7.9 Counterparts. Borrower and Bank may execute one or more counterparts to this
Agreement, each of which shall be deemed an original, but all such counterparts
when taken together, shall constitute one and the same agreement.
7.10 Notices. Any notices or other communications provided for or allowed
hereunder shall be effective only when given by one of the following methods and
addressed to the parties at their respective addresses and shall be considered
to have been validly given (a) upon delivery, if delivered personally, (b) upon
receipt, if mailed, first class postage prepaid, with the United States Postal
Service, (c) on the next business day, if sent by overnight courier service of
recognized standing, or (d) upon telephoned confirmation of receipt, if
telecopied or e-mailed. The addresses to which notices or demands are to be
given may be changed from time to time by notice delivered as provided above.
7.11 Integration Clause. Except for the other Loan Documents, this Agreement
constitutes the entire agreement between Bank and Borrower regarding the Loan,
and all prior oral or written communications between Borrower and Bank shall be
of no further effect or evidentiary value.
THIS AGREEMENT is executed on behalf of the parties by their duly authorized
representatives as of the date first above written.

                  SPARTA, Inc.       UNION BANK OF CALIFORNIA, N.A.
 
               
By:
  /s/ Jerry R. Fabian       By:   /s/ James Heim
 
               
Name:
  Jerry R. Fabian       Name:   James Heim
Title:
  Vice President       Title:   Vice President
 
               
By:
  /s/ David E. Schreiman       Address:   18300 Von Karman
 
               
Name:
  David E. Schreiman           Suite 310
Title:
  Vice President / CFO           Irvine, CA 92612
 
               
Address:
  1911 N. Fort Myer Dr.       Attention:   Jim Heim
 
  Suite 1100       Telecopier:   (949) 553-7122
 
  Arlington, VA 22209       Telephone:   (949) 553-6851
 
               
Attention:
  David Schreiman, CFO            
Telecopier:
  (703) 558-0036            
Telephone:
  (703) 558-0046            

 